 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AARON STRIBLING,                                    No. 2:17-cv-1243 DB P
12                        Plaintiff,
13             v.                                         ORDER
14    COSTA, et al.,
15                        Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants failed to provide him with

19   adequate mental health care treatment in violation of the Eighth Amendment.

20          By order dated November 26, 2018, plaintiff’s first amended complaint was screened and

21   dismissed for failure to state a claim. (ECF No. 13.) Plaintiff was directed to file an amended

22   complaint within thirty days and warned that failure to file an amended complaint would result in

23   a recommendation that this action be dismissed. Those thirty days have passed and plaintiff has

24   not filed an amended complaint, requested additional time to file an amended complaint, or

25   otherwise responded to the court’s order.

26            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

27   order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so

28   ////
                                                         1
 1   the court will recommend that this action be dismissed for plaintiff’s failure to comply with court

 2   orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 3   Dated: January 18, 2019

 4

 5

 6
     DLB:12
 7   DLB1/Orders/Prisoner-CivilRights/strib1243.osc

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
